Citation Nr: 0406368	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  96-39 012	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a unilateral mandibular fracture with no loss of teeth, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for disability due to 
head trauma, to include headaches and dizziness.

3.  Entitlement to service connection for a left and right 
elbow disorder.

4.  Entitlement to service connection for refractive error.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1973 to May 1976, and from August 1977 to March 
1985.  Thereafter he was a member of the Army Reserves from 
February 1987 to February 1992.  While a member of the Army 
Reserve, he had various periods of inactive duty training 
(INACDUTRA) and active duty for training (ACDUTRA).

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded the case for 
additional development in November 2000.  While the case was 
in remand status, the appellant changed residences and the 
case was certified to the Board by the RO in Atlanta, 
Georgia.

During the pendency of the appeal, the RO increased the 
appellant's jaw disability evaluation from zero percent to 10 
percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board notes that the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in a rating decision issued in July 2001; the 
appellant was notified of that denial in that same month.  
Because an appeal has not been completed, the Board has not 
included that issue in its consideration.


FINDINGS OF FACT

1.  Residuals of the mandible fracture are currently 
manifested by no displacement of the mandible, normal range 
of motion, and normal lateral excursions.

2.  The mandible disability does not present an unusual or 
exceptional disability picture.

3.  There is no clinical evidence of the existence of any 
residuals of head trauma, including headaches or dizziness.

4.  It is at least as likely as not that the appellant's 
current bilateral elbow degenerative joint disease is related 
to injuries incurred during a period of ACDUTRA.

5.  Hyperopia and presbyopia are refractive errors and as 
such are not recognized as disabilities under the law for VA 
compensation purposes.

6.  There is no evidence of any eye injury or disease during 
service, ACDUTRA or INACDUTRA that caused refractive errors 
of the eyes.

7.  It is at least as likely as not that the appellant's 
current hearing loss is related to injuries sustained during 
a period of ACDUTRA.




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the residuals of a 
mandible fracture without loss of teeth is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 
4.150, Diagnostic Code 9905 (2003).

2.  Other than hearing loss, the veteran does not have 
residuals of head trauma, including headaches and dizziness, 
that are the result of disease or injury incurred in or 
aggravated by active military service; an organic disease of 
the nervous system may not be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1132, 1133, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2003).

3.  The veteran has bilateral degenerative joint disease of 
the elbows that is the result of injury incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.120, 3.159, 3.303, 3.307, 3.309 (2003).

4.  Service connection is not allowed for refractive error, 
and therefore the appellant's claim for service connection is 
legally insufficient.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.9 (2003).

5.  The veteran has defective hearing that is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA dental evaluation 
conducted in December 2002, and in the reports of VA 
treatment rendered between 1996 and 2002.

The appellant is service-connected for residuals of a 
fractured mandible under the provisions of 38 C.F.R. § 4.150.  
He is assigned a 10 percent evaluation under Diagnostic Code 
9905, limited motion of temporomandibular articulation.  
Under that Diagnostic Code, an inter-incisal range of motion 
of zero-10 millimeters warrants a 40 percent rating.  An 
inter-incisal range of 11-20 millimeters warrants a 30 
percent rating.  A 20 percent rating is warranted for an 
inter-incisal range of 21-30 millimeters.  An inter-incisal 
range of 31-40 millimeters warrants a 10 percent rating.  A 
range of lateral excursion of zero-4 millimeters warrants a 
10 percent rating.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150.  

The appellant underwent a VA dental examination in March 
1995; he complained of sensitivity in his lower teeth in the 
front regions and jaw pain.  The appellant was  partially 
dentate and had a partial upper denture.  The osseous 
contours of the mandible were within normal limits.  The 
appellant demonstrated normal opening movement of the 
mandible with no temporomandibular joint (TMJ) crepitus or 
clicking.  The examiner stated that there were no residual 
osseous changes or clinical changes other than the fact that 
the appellant was partially edentate in the mandible.  The 
examiner stated that the loss of teeth was most likely 
secondary to extractions for poor dental hygiene.

The appellant provided testimony at a personal hearing 
conducted at the RO in November 1997.  He stated that his jaw 
hurt with weather changes.  See Hearing Transcript p. 2.  He 
also said that, at times, it was painful while he was eating.  
He testified that he had last seen a doctor for the condition 
a couple of years earlier.  See Hearing Transcript p. 4.  The 
appellant also testified that the pain in his jaw would keep 
him awake at night.  See Hearing Transcript p. 7.

Review of the VA outpatient treatment records dated between 
1996 and 2002 does not reveal treatment for the appellant's 
mandible fracture residuals.  Although there is a notation in 
December 2002 of chronic jaw pain, there is no indication 
that the appellant received treatment for a jaw condition.

The appellant underwent another VA dental examination in 
December 2002; he complained of an aching jaw in cold weather 
and when drinking hot liquids.  The appellant stated that 
chewing food did not cause discomfort and that his jaw pain 
was relieved by analgesics.  The examiner reviewed the claims 
file.  On physical examination, the appellant was able to 
open his jaw to a maximum of 42 millimeters (mm); this was 
accomplished without joint sounds or limitations.  Left and 
right lateral motion was recorded once as 9 mm and a second 
time as 4 mm.  No mandibular prosthesis was present.  There 
was no tenderness to palpation of the area the appellant 
identified as the location of the pain in the jaw 
(bilaterally from the bicuspid areas and including the chin).  
Radiographic examination revealed complete healing of the 
fracture area with no residual fracture line.  The examiner 
found that the occasional pain in the anterior mandible was 
controlled by aspirin or Advil and stated that there was no 
clinical evidence of current pathology in the mandible.  The 
examiner also found that there was no loss of motion of the 
mandible and that functional losses caused by occasional pain 
were limited to feeling uncomfortable with no effect on range 
of motion with the pain being controlled by analgesics.  The 
examiner stated that the appellant's determined range of 
motion was within normal limits.

The Board has considered whether an evaluation in excess of 
10 percent for the appellant's disability of residuals of a 
mandible fracture is warranted under Diagnostic Codes 9900 
(chronic osteomyelitis or osteoradionecrosis of the maxilla 
or mandible), 9901 (complete loss of mandible between 
angles), and 9902 (loss of approximately one-half of the 
mandible involving or not involving temporomandibular 
articulation) and finds that the evidence of record does not 
establish that the disability is productive of any such 
symptomatology to make these criteria applicable.  Therefore, 
Diagnostic Codes 9900, 9901, and 9902 are not for application 
in this case.

Furthermore, under Diagnostic Code 9903 nonunion of the 
mandible is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  Moderate disability warrants a 10 percent 
evaluation.  A 30 percent evaluation requires severe 
disability.  Here, there is no evidence that establishes that 
there is nonunion of the appellant's mandible.  

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe.  In this case, there is no 
clinical evidence of any malunion of the mandible and 
therefore Diagnostic Code 9904 is not for application.

As previously noted, Diagnostic Code 9905 provides that an 
inter-incisal range of zero to 10 millimeters warrants a 40 
percent evaluation.  An inter-incisal range of 11 to 20 
millimeters warrants a 30 percent evaluation.  A 20 percent 
evaluation is warranted for an inter-incisal range of 21 to 
30 millimeters.  An inter-incisal range of 31 to 40 
millimeters warrants a 10 percent evaluation.  A range of 
lateral excursion of zero to 4 millimeters warrants a 10 
percent rating.  The evidence of record indicates that the 
appellant has a 42 mm inter-incisal range and lateral range 
of no worse than 4 mm; these findings more closely 
approximate the 10 percent evaluation for limited motion--not 
the 20 percent evaluation.

The Board finds that the symptomatology resulting from the 
residuals of the fracture of the mandible that have been 
shown by the evidence of record warrants no more than a 10 
percent rating in this case.  The degree of impairment 
resulting from the appellant's service-connected residuals of 
a fracture of the mandible clearly does not more nearly 
approximate the criteria for the next higher evaluation under 
any of the criteria discussed above.  38 C.F.R. §§ 4.7, 
4.150, Diagnostic Code 9905.

The Board also finds that an increased evaluation is not 
warranted for residuals of the appellant's residual jaw 
disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  While 
the evidence indicates that the appellant experiences some 
jaw pain, the examiner's comments suggest only minor 
functional loss of the jaw due that pain.  This degree of 
functional loss has already been contemplated in the 
currently assigned 10 percent rating.  The Board has 
considered the appellant's statements that he experiences 
pain in his jaw when he is outside in the cold and when he 
drinks hot liquids.  In addition, he is still able to chew 
and that, when pain occurs, the veteran experiences no 
problem with range of motion.  Thus, functional loss, excess 
fatigability, and pain on movement are not shown to a degree 
that would warrant a rating higher than that currently 
assigned.  The veteran is currently compensated for a level 
of disability that accounts for limitation of motion to a 
degree greater than the limitation shown on clinical 
evaluation or evident even when the veteran experiences pain.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the 
fractured mandible residuals disability at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for jaw disability, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his jaw 
and he has not sought any treatment for this condition.  The 
appellant has not offered any objective evidence of any 
symptoms due to the jaw that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that further consideration 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings set forth above most closely approximate those 
necessary for the 10 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 10 percent for the appellant's residuals of a fractured 
mandible disability under the schedular criteria, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II.  Service connection claims

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  See 
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

The evidence of record indicates that the appellant was 
involved in a motor vehicle accident on March 8, 1987, and 
that he was on active duty for training on that date.  He is 
currently service connected for the residuals from the 
mandible fracture he suffered on that date, as well as 
tinnitus which has been deemed to be etiologically related to 
the head trauma incurred in the March 1987 accident.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis and sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he currently suffers from 
disability due to head trauma, to include headaches and 
dizziness, a bilateral elbow disorder, refractive error and 
hearing loss and that each condition is causally related to 
the accident in 1987.  The appellant does not claim for the 
purposes of this appeal and the record does not show evidence 
of any claimed condition during his active duty service.

A.  Residuals of head trauma

The appellant testified at his November 1997 personal hearing 
at the RO that he suffered from pain in his head and that he 
would sometimes feel dizzy.  He said that he had a tumor on 
the left side.  See Hearing Transcript pp. 3 and 6.

The evidence of record includes a written statement from an 
employer of the appellant dated in November 1997.  The 
employer said that the appellant had been working for the 
employer for two to three months and that the appellant had 
been excused from work on heights due to complaints of 
dizziness and head discomfort.  The employer also stated that 
the appellant had mentioned recurrent headaches.

Review of the VA outpatient treatment records reveals that 
the appellant sought treatment, in May 1996, for complaints 
of continued headaches.  He said that he had suffered from 
the headaches since his 1987 accident.  He denied more recent 
trauma.  It was noted that a December 1995 CT scan of the 
head had been negative.  On physical examination, the 
appellant exhibited some tenderness to palpation in the area 
of the right frontal lobe.  The diagnosis was questionable 
sinus headache.  The appellant was seen in June 1996 for 
complaints of headaches without relief.  The diagnosis was 
probable tension headache.

The appellant underwent a VA neurological examination in May 
1998; he complained of headaches subsequent to the accident.  
The appellant stated that the right side of his head hurt, 
that he had blurred vision and that he had dizziness.  On 
physical examination, there was no evidence of organic mental 
dysfunction.  The appellant demonstrated normal ocular 
mobility, normal facial mobility, normal tongue movement, 
normal palate movement and normal jaw movement.  There was no 
facial sensory loss.  Range of motion of the neck was normal.  
Motor examination revealed normal muscle mass, tone, 
strength, station, gait and coordination.  Primary sensations 
were normal.  Tendon reflexes were normal.  The examiner 
concluded that there was no evidence of an injury to the 
cranial nerves.

The appellant underwent another VA medical examination in 
December 2002.  The appellant reported that he started having 
dizziness and slight tenderness after the 1987 accident.  He 
complained of dizziness and headaches, and of memory loss 
that was constant.  He said that he was employed as a 
draftsman.  On physical examination, the cranial nerves were 
intact.  There was no motor deficit.  Sensory testing was 
normal.  Mini-mental status examination was normal.  
Radiographic examination of the skull was negative; there was 
no radiographic evidence of cranial trauma.  The examiner 
stated that there was no diagnosis because there was no 
pathology to render a diagnosis.  The examiner commented that 
he did not find any lesion of the right eyebrow and that 
headaches and dizziness were subjective symptoms.

In the absence of proof of a current disease or injury, a 
grant of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current pathology 
attributable to head trauma during military service, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection.

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's reported 
headaches and dizziness are related to his service.  The 
Board is cognizant of the appellant's own statements to the 
effect that he experiences said symptoms that are due to the 
head trauma he experienced in 1987 from the car accident.  
However, the evidence does not indicate that he possesses 
medical expertise.  He is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  An examiner 
who is competent to comment on medical nexus to military 
service has addressed this question, as noted above, and has 
concluded that the veteran experiences no pathology as a 
result of any head injury in 1987.  This opinion is 
uncontradicted by the competent medical evidence of record.

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of his 
representative, submitted in support of his argument that he 
has residuals of head trauma, including headaches and 
dizziness, as a result of his service.  To the extent that 
their statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements, and 
those of his representative, are not competent evidence of a 
diagnosis, nor do they establish a nexus between an acquired 
pathology and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence, 
and, accordingly, his claim for service connection for the 
disability due to head trauma, to include headaches and 
dizziness, must be denied.

Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Left and right elbow 

The appellant underwent VA medical examination in April 1998; 
he reported that he injured his elbows in a car accident in 
1987 during military service.  He complained of morning 
discomfort and stiffness in each elbow.  He reported pain on 
use.  On physical examination, there was no deformity of 
either elbow.  There was no instability of either elbow.  
Range of motion was from five degrees to 130 degrees in each 
elbow.  Radiographic examination revealed degenerative joint 
disease at each elbow.  The examiner rendered a clinical 
impression of bilateral elbow pain.

The appellant underwent another VA medical examination in 
December 2002; he said that his elbow problems began at the 
time of the 1987 car accident.  He complained of pain in the 
elbows and said that the pain affected his ability to lift 
things.  On physical examination, the appearance of each 
elbow joint was within normal limits.  The active range of 
motion of each elbow was from zero degrees to 145 degrees.  
The appellant had some pain on palpation along the olecranon 
process bilaterally.  Radiographic examination revealed 
spurring of the olecranon process of each elbow.  The 
examiner diagnosed bilateral elbow degenerative joint disease 
and opined that it was equally likely secondary to injury 
sustained in 1987.  The examiner further stated that one 
would expect some degenerative changes such as those shown on 
the x-rays to take place after an injury and that the 
degenerative changes were residuals of the car accident.

Resolving the benefit of the doubt in favor of the appellant, 
the evidence of record indicates that it is at least as 
likely as not that the appellant's degenerative changes in 
each of his elbows were incurred as a result of his service.  
The bilateral elbow degenerative joint disease may therefore 
be service connected.

C.  Refractive error

The appellant underwent a separation examination in March 
1987.  His visual acuity was recorded as 20/20 in each eye.  
His eyes in general were evaluated as clinically normal.  

The appellant underwent a VA eye examination in April 1998; 
he complained of decreased visual acuity.  On testing, the 
appellant demonstrated corrected visual acuity of 20/25 near 
and 20/25-2 distant in the right eye, and 20/25 near and 
20/25-2 distant in the left eye.  The clinical impression was 
presbyopia.

The appellant recently underwent a VA eye examination in 
December 2002; he complained of double and blurred vision 
since the 1987 car accident.  He said that his eyes watered 
frequently.  The examiner noted that the appellant had no 
history of ocular problems and that he used Visine to help 
with redness of the eyes.  On physical examination, the 
appellant demonstrated corrected visual acuity of 20/20 in 
each eye, with a very mild hyperopic prescription.  There was 
no diplopia whatsoever.  The examiner concluded that the 
appellant was mildly hyperopic as well as presbyopic.  He 
opined that there was no reason whatsoever to assume that 
either of these conditions was related to the car accident.  
The examiner also found that the appellant had mild dry eyes 
and again opined that there was no connection between this 
condition and the 1987 car accident.  The examiner stated 
that he did not find any evidence of diplopia and that he had 
no reason to believe that the appellant would be suffering 
from such as a result of the accident.  The examiner further 
stated that he did not see any evidence that any head trauma 
caused directly or indirectly any of the problems about which 
the appellant was complaining.

In the absence of some event of trauma, refractive error 
shown on examination is not a disability for which 
compensation benefits may not be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9.  See e.g., Browder v. Brown, 5 Vet. App. 
268 (1993).  The medical evidence of record indicates that 
the appellant did not wear corrective lenses at the time of 
his March 1987 separation examination and that he currently 
needs glasses.  However, since the defective vision is 
attributable to refractive error, the current defective 
vision does not amount to a disability for which compensation 
benefits may be paid.  38 C.F.R. § 3.303(c).  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Nothing in the 
current record attributes the appellant's refractive error 
(hyperopia and presbyopia) to acquired pathology such as 
trauma, including the 1987 car accident.

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) provides that refractive error is not a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  As such, regardless of 
the character or quality of any evidence that the appellant 
could submit, refractive error (including hyperopia and 
presbyopia) cannot be recognized as chronic acquired eye 
disorders or disabilities under the law for VA compensation 
purposes.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, supra.  It appears that there 
is no possible provision to allow a grant of the benefit 
sought on appeal since the statutory and regulatory 
requirements are shown not to have been met.  The legal 
criteria, not the facts, are dispositive of the issue.  The 
appellant has failed to state a claim upon which relief could 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

D.  Hearing loss

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant's service medical records do not show that the 
appellant had complaints, diagnoses, or treatment for hearing 
loss in service.  The appellant underwent audiological 
examination in May 1973.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
5
5
N/A
15
LEFT
10
10
10
N/A
10

The appellant was subsequently tested in March 1984.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
15
5
15
10
20

In March 1987, the appellant was again tested.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
5
5
15
15
LEFT
20
10
20
25
25

Post-service, the appellant underwent a VA audiological 
examination in April 1998; he reported having been in a car 
accident in 1987, and that he had been having difficulty with 
his hearing since that time.  He reported tinnitus and he 
stated that the onset of the tinnitus was after the 1987 car 
accident.  This examination also included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
0
15
15
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
examiner reported a diagnosis of bilateral, mild 
sensorineural hearing loss.  

More recently, the appellant underwent VA audiometric testing 
in December 2002.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
35
LEFT
20
10
20
20
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  The 
Board notes that these speech recognition scores meet the 
requirements of 38 C.F.R. § 3.385.

Based on his review of the claims file and examination of the 
appellant, the VA examiner concluded that it was as likely as 
not that the appellant's hearing loss and tinnitus were 
related to the injuries experienced by the appellant in the 
1987 car accident and that the tinnitus was secondary to the 
hearing loss.  (The Board notes that the appellant was 
service-connected for the tinnitus based on the April 1998 VA 
audiometric findings in a June 1998 rating decision.)

Resolving reasonable doubt in favor of the appellant, the 
evidence of record indicates that it is at least as likely as 
not that the appellant's bilateral hearing loss was incurred 
as a result of the injuries he suffered in the March 1987 car 
accident while he was on ACDUTRA.  The bilateral hearing loss 
may therefore be service connected.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claims by means of 
the discussion in the April 2001 RO VCAA notification letter, 
the Statements of the Case (SOC) issued in July 1996 and June 
1998, and the Supplemental Statements of the Case (SSOC) 
issued in August 1997, November 1997, December 1997, June 
1998, and February 2003.  He was informed by the SOCs that 
the medical evidence of record did not show the existence of 
any relationship between his service and his claimed 
conditions.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
records identified by the appellant.  The appellant was 
afforded several VA medical examinations and a personal 
hearing at the RO.  The appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in April 
2001.  He was also informed of the associated new regulations 
in the February 2003 SSOC.  The RO supplied the appellant 
with a follow-up VCAA notice letter in September 2003.  The 
appellant did not respond to the VCAA notice letters.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.§ ____).  Therefore, there is no duty 
to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his claims.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development of the claims at issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  As such, the Board finds that the 
record as it stands is sufficient to decide the five claims 
at issue and no additional development is needed.  Therefore, 
the Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

An evaluation in excess of 10 percent for the mandible 
disability is denied.

Service connection for disability due to head trauma, 
including headaches and dizziness, is denied.

Service connection for refractive error is denied.

Service connection for degenerative joint disease of each 
elbow and for bilateral hearing loss is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



